Applicant’s arguments filed 2/11/2022 have been fully considered but they are not persuasive.
Finality
Applicant’s arguments, see page 6, with respect to the Finality of the most recent Office Action have been fully considered, but they are not persuasive. Further, MPEP § 706.07(a) reads “Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p).” (emphasis added). The objections and rejections in the most recent Office Action are necessitated by the most recent amendment to the claims. As such, the most recent Office action is a proper Final action.
Objections
Applicant’s arguments, see pages 7-8, with respect to the objection to the drawings and the specification have been fully considered, but they are not persuasive. Applicant has failed to clearly indicate support in the disclosure to the objected subject matter.
Applicant’s arguments, see page 8, with respect to the warning as to possible objections to claim(s) 26-35 have been fully considered, but they are not persuasive. Applicant’s arguments are based on the non-entered claim amendments filed after final. Further, the claims have not been found allowable. As such, there are no currently objected claims.
112(a)
Applicant’s arguments, see pages 10-11, with respect to the rejection(s) of claim(s) 1, 6, 9-15, and 24-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, have been fully considered, but they are not persuasive.
Regarding Claim 1, the specification does not disclose where:
a first hose extending through the inlet of the main enclosure of the first container (e.g., pilot skid) and configured to direct the fluid from a fluid supply tank to the solids removal filter module; or a second hose extending through the outlet of the main enclosure of the first container; at least because the hoses as disclosed are not connected to the solids removal filter or the ion specific media module as claimed (see Figs. 8-11; and ¶ [0109]- [0110] “The Ion Specific Media skid 100, depicted in an embodiment in Figures 11 and 12, has two inlets. In an embodiment, at the first inlet, flush water may proceed through disconnect valve DV-410, ball valve V-402 (normally locked closed), and check valves CV-400 and CV-402. The flush water may travel along any of the paths through the system depending on which valves are open or closed. At a second inlet, filtered process water travels via double contained transfer hose H-004 from the Ultra Filter skid 110 of Figure 10. The filtered process water travels through disconnect valve DV-400 and through ball valve V-403 (normally locked open) to the ISM feed pump P- 450. If ball valve V-404 (normally closed) is opened, filtered process water may travel to the sump. The pump P-450 has an additional outlet with ball valve V-405 (normally closed) which allows excess filtered process water to flow to the sump when it is opened. Additionally, just after the primary outlet, excess filtered process water may flow to the sump if ball valve V-415”).
Regarding, the concept a control system configured to monitor radiation levels of the fluid in the first container (e.g., pilot skid); it has been determined that even if a claim is not construed as a means-plus- function limitation under 35 U.S.C. 112(f), computer-implemented functional claim language must still be evaluated for 
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing.
The claim defines the invention in functional language specifying a desired result, but the specification does not sufficiently describe how the function is performed or the result is achieved. The algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). See MPEP §§ 2163.02 and 2181, subsection IV.
For computer-implemented inventions, the determination of the sufficiency of disclosure requires an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.
The specification fails discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.
An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted).

It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015). MPEP § 2161.01.I.
Regarding the combinations of elements in a first, second, or third container; the original disclosure does not include the particular species claimed. Applicants arguments are directed at the “modularity of the system; however there is no indication in the original disclosure that the inventor possessed the particular configurations claimed.
112(b)
Applicant’s arguments, see pages 11-13, with respect to the rejection(s) of claim(s) 1, 6, 9-15 and 26-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered, but they are not persuasive.
Regarding applicant’s arguments against (i) indefiniteness of the control system; it has been determined that the specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Merely from the claimed limitation it remains unclear how the radiation levels are monitored via the control system.
Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting “software” without providing detail about the means to accomplish a specific software function, is not an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In addition, merely 
A rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is also appropriate if the specification discloses an algorithm but the algorithm is not sufficient to perform the entire claimed function. For example, for a function that includes two distinct functional components, disclosure of an algorithm that is sufficient to perform one of the functions but not the other would not be adequate to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The disclosure of structure to support one function cannot fill in the gaps in the specification for structure needed to perform a different function. Where a disclosed algorithm supports some, but not all, of the functions associated with a means-plus-function limitation, the specification is treated as if no algorithm has been disclosed at all. Moreover, attempting to fill in the gaps of the specification by importing off the shelf software or asserting that individuals of ordinary skill in the art would understand how to accomplish the function described with the assistance of such off the shelf software does not solve the inadequacy of the disclosure. Noah, 675 F.3d at 1318, 102 USPQ2d at 1421. As such, the claim is indefinite for failing to distinctly claim the invention. MPEP 2181.II.B
Regarding applicant’s arguments against (ii) indefiniteness of the control system; whether the use of the term “or” in certain claims implied only an alternative expression, the claims are in improper Markush format. It is unclear if the claims include “combinations thereof”.

103
Applicant’s arguments, see pages 13-14, with respect to the rejection(s) of claim(s) 1 & 26 under 35 USC § 103 have been fully considered, but they are not persuasive.
In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicants arguments against the combination of Barker and Masuo; although Examiner did not use the commonly used Teaching-Suggestion-Suggestion (TSM), the rejection did articulate the proper rationale and reasoning, as set forth in MPEP §§2141, 2143. See also KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385 (US 2007); Ortho-McNeil Pharm., Inc. v. Mylan Lab., Inc., 520 F.3d 1358, 86 U.S.P.Q.2d 1196 (Fed. Cir. 2008); Ex Parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007).
In the current case, the combination of the multiple containers taught by Masuo with the system of Barker yield the predictable result of enabling transport of the solids removal filter module and the ion specific media module to a disaster site.
Applicant incorrectly argues that application of the case law and legal precedent as to the obviousness of the rearrangement of parts. MPEP § 2144 “discusses supporting a rejection under 35 U.S.C. § 103 by reliance on scientific theory and legal precedent. In keeping with the flexible approach to obviousness under KSR, as well as the requirement for explanation, Office personnel may invoke legal precedent as a source of supporting rationale when warranted and appropriately supported. See MPEP § 2144.04. So, for example, automating a manual activity, making portable, making, integral, making 
It has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art. The rearrangement in this case does not modify the operation of the device, because the control system will monitor the radiation levels of the process fluid (see Barker FIG. 1B), and process the nuclear waste via a solid removal filter and ion exchange (see FIG. 1A, a solids removal filter module 30 including a filter 32 & ion specific media module 38-42). The benefits of this modification include separating personnel and electronics from a radiation source, and transporting the modules to a disaster sites as taught by Masuo (see paragraph 1). MPEP 2144.04(VI)(C).
In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a control system, see page 15) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In the current case, the control system is claimed as “configured to monitor radiation levels of at least one of the fluid, the filtered fluid, or the processed fluid,”. As such, the control system claimed does not control anything or is connected to structures which would provide control of the claimed apparatus. Instead, the control system amounts to a general-purpose computer which merely collects information.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773


/A.O./ Examiner, Art Unit 1773 
/Magali P Slawski/     Supervisory Patent Examiner, Art Unit 1773